DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on January 24, 2022 is acknowledged. 
Applicant has amended claim 1 to include limitations directed toward a gas turbine (Group III) having a gear mechanism (Group II) with a roller element device (Group I). These new claims include claims directed towards different embodiments with the bearing being positioned in different locations relative to the gear mechanism. This resulted in a further election of species requirement (see below).
This application contains claims directed to the following patentably distinct species: i) the roller bearing (1) is positioned at the planetary carrier (Fig. 5); ii) the roller bearing (1’) is positioned at the fan bearings (Figs. 6-7); and iii) the roller bearing is a planetary gear (see claim 14). The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species with at least claims 2, 9-11 and 14 reciting features specific to some of the embodiments. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The disclosure is objected to because of the following informalities: the specification does not conform with US practice with no headers and different sections.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: connecting portion, and fixing portion in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 4 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claimed variance of the tilt angles of two raceways are defined.
Claim 4 further recites the limitation "the effect" in line 2 and “the same angle”.  There is insufficient antecedent basis for these limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter (US 2017/0009603).
In regards to claim 1, Carter discloses a gas turbine engine (10) for an aircraft (par. 22), comprising: 
a core engine (14) comprising a turbine (32), a compressor (22), and a core shaft (34) connecting the turbine to the compressor; 
a fan (38) which is positioned upstream of the core engine, wherein the fan comprises a plurality of fan blades (44); and 
a gear mechanism (37, 100) which is drivable by the core shaft, 
wherein the fan is drivable by the gear mechanism at a lower speed than the core shaft (par. 24), 
wherein the gear mechanism comprises: 
a roller element device (100), comprising: 
an outer ring (124) with an inner raceway (116), 
an inner ring (148) with an outer raceway (114), and 
roller elements (118) arranged between the inner and outer raceways so as to roll on the inner and outer raceways, 
wherein the outer ring and the inner ring are each connected via a connecting portion (spring arms 138, 140; spring arms 164, 166;) to a respective fixing 
wherein the connecting portions are formed such that inner and outer raceways are capable of jointly tilting, at least in portions relative to the rotation axis (pars. 33, 39, Fig. 2, with both connecting portion accommodating radial deflection).
Note that connecting portion is interpreted under 35 U.S.C. 112(f) as a structure that connects the inner and outer rings to the fixing portion to accomplish the claimed function, and equivalents thereof. (Carter discloses spring arms 138, 140, 164 and 166 in Fig. 2 that connect the fixing portion to the inner and outer rings). Note that fixing portion is interpreted under 35 U.S.C. 112(f) as a connection that attaches components to a connecting portion to accomplish the claimed function, and equivalents thereof. (Carter discloses mounting structures 126, 162, Fig. 2 that attach components 106, 108 to the connecting portions).
In regards to claim 2, Carter discloses the two components (106, 108) that are rotatable relative to each other about the rotation axis are a stationary supporting structure (108) and a component (106) of the gas turbine engine which is rotatable relative thereto via the turbine, and the roller element device is configured for rotatable mounting of the rotatable component on the stationary supporting structure (Fig. 2).
In regards to claim 3, Carter discloses the connecting portions are flexible (pars. 33, 39).
In regards to claim 4, Carter discloses the connecting portions are capable of being deformed under a force such that the two raceways at least in portions are tilted by substantially the same angle relative to the rotation axis (pars. 33, 39, 41, Fig. 2). Note that the connecting portions are capable of being deformed under a force since the connecting portions accommodate radial deflection, and are capable of being tilted together based on the mounting of the races and transmission of radial forces. Furthermore, Carter discloses the structure accommodates fan imbalances and is capable of recentering (par. 44).

In regards to claim 6, Carter discloses the connecting portions each have a stiffness (ex. radial bending stiffness), and the stiffnesses are matched to each other (both connecting portions have low radial stiffness and both accommodate radial deflections, pars. 33, 39, 41).
In regards to claim 8, Carter discloses the inner and outer raceways are arranged overhanging relative to the respective fixing portions (with raceways extending axially aligned or axially past the respective fixing portions, Fig. 2).
In regards to claim 10, Carter discloses the roller element device is a roller bearing (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2017/0009603).
	Carter discloses the connecting portions with low radial stiffnesses, however does not disclose a ratio of the stiffnesses relative to each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the connecting portions with ratios of stiffness within the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2017/0009603) in view of Doerflein (US 2003/0210979).
	In regards to claim 9, Carter discloses the outer raceway (116) axially spaced from the fixing portion (126) by the connecting portion (138, 140, Fig. 2).
	Carter does not disclose inner raceway axially spaced from the fixing portion by the connecting portion.
	Doerflein discloses an inner raceway (56) axially spaced from fixing portion (102) by a connecting portion (Fig. 2).
	Carter discloses a bearing for a fan blade, however discloses the raceway which is generally axially aligned with the fixing portion. Doerflein, which is also directed to a bearing for a fan blade of a gas turbine, discloses the inner raceway being axially spaced which provides an alternative frangible bearing connection that enables increased rotor pitching on the spherical face (par. 25). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the engine of Carter by providing inner raceway axially spaced from the fixing portion by the connecting portion, as taught by Doerflein, to provides an alternative frangible mounting arrangement that enables increased rotor pitching on the spherical face (Doerflein par. 25).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2017/0009603) in view of Ashmore (US 2015/0043861).
	In regards to claim 11, Carter discloses the roller element device is formed as a roller bearing (par. 17).
	Carter is silent about whether the roller bearing is a cylindrical roller bearing.
	Ashmore discloses a cylindrical roller bearing (par. 50).
	Carter discloses a gas turbine with a bearing having a roller element with any suitable bearing elements, however does not explicitly disclose a cylindrical roller bearing. Ashmore, which is also directed to a bearing for a gas turbine, discloses a cylindrical bearing which have high load capacity. .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2017/0009603) in view of Scharz (US 2016/0025003).
	Carter discloses a gear element (output shaft) mounted rotatably by the roller element device (Figs. 1-2).
	Carter is silent about the gear mechanism being a planetary gear mechanism.
	Scharz discloses a planetary gear mechanism (60, par. 55).
	Carter discloses a gas turbine with speed reducing gearbox, however does not explicitly disclose a planetary gear mechanism. Scharz, which is also directed to a gas turbine with a gear mechanism, discloses a planetary gear mechanism which a conventional speed reducer with high power density and coaxial arrangement. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the engine of Carter by providing a planetary gear mechanism, as taught by Scharz, to utilize a conventional speed reducer for gas turbines with high power density and coaxial arrangement.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2017/0009603) in view of Sheridan (US 2015/0285154).
	Carter discloses the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft; the core engine further comprises a second turbine (28), a second compressor (24), and a second core shaft (30) which connects the second turbine to the second compressor.
	Carter is silent about whether the second turbine, second compressor, and second core shaft are arranged to rotate at a higher speed than the first core shaft.

	Carter discloses a gas turbine with a second high pressure spool, however does not disclose that the second spool rotates at a higher speed. Sheridan, which is also directed to a gas turbine with a second high pressure spools, discloses that the second outer spool rotates at a higher speed to increase the efficiency of the gas turbine. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the engine of Carter by rotating the second turbine, second compressor, and second core shaft are arranged to rotate at a higher speed than the first core shaft, as taught by Sheridan, to increase the efficiency of the gas turbine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chmylkowski (US 2017/0108084), and Klaus (US Patent 10,533,451) disclose planetary gearing with a bearing between the planetary carrier and the static structure, and/or flexible connecting portions. Evans (US 2,826,462) discloses a tilting bearing for a gas turbine.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
2/18/2022



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        2/24/2022